Dismissed and Memorandum Opinion filed February 9, 2006








Dismissed and Memorandum Opinion filed February 9,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00034-CV
____________
 
IN THE MATTER
OF F.M.G., a Juvenile
 
 

 
On Appeal from the
County Court
at Law No. 2 & Probate Court
Brazoria County,
Texas
Trial Court Cause
No. JV11500
 

 
M E M O R A N D U M   O P I N I O N
On January 26, 2006, appellant, a juvenile, filed a written
request to withdraw his notice of appeal, waive the right of appeal, and
dismiss this appeal.[1]  The request is personally signed by
appellant, his mother, and his counsel. 
In addition, the State joined the request.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 9, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman. 




[1]  The original
request was filed with the Brazoria County Clerk, who forwarded a certified
copy to this Court.